Citation Nr: 1522294	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a nervous system disorder, to include as secondary to exposure to asbestos, chemical waste, and chemical fumes.  

2.  Entitlement to service connection for chronic fatigue, to include as secondary to exposure to asbestos, chemical waste, chemical fumes, and obesity.  

3.  Entitlement to service connection for Castleman's disease, also claimed as a neck tumor, to include as secondary to exposure to asbestos, chemical waste, chemical fumes, and obesity.  

4.  Entitlement to service connection for a thyroid gland disorder, to include as secondary to exposure to asbestos, chemical waste, chemical fumes, and obesity.  

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to asbestos, chemical waste, chemical fumes, and obesity.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to June 1984.  He also had unverified periods of inactive duty training in the Naval Reserves from December 1986 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

The Veteran previously requested a personal hearing at the RO before a Veterans Law Judge.  Such a hearing was scheduled for July 2013; however, the Veteran failed to report and offered no explanation for his absence.  Thus, his request is considered withdrawn.  See 38 C.F.R. § 20.704 (2014).  

These issues were previously presented to the Board in December 2013, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran also perfected appeals of service connection claims for obesity and a psychiatric disability.  In an October 2014 rating decision, the Veteran was granted service connection for obesity and for a depressive disorder.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome or a fatigue-related disorder.  

2.  Castleman's disease, claimed as a neck tumor, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service, and such a disorder is not due to, the result of, or is aggravated by a service-connected disability.  

3.  A thyroid disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service, and such a disorder is not due to, the result of, or is aggravated by a service-connected disability.  

4.  The Veteran's diabetes mellitus is due to or the result of his service-connected obesity.  

5.  The Veteran's peripheral neuropathy of the lower extremities is due to the diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic fatigue disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for Castleman's disease or a neck tumor have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

4.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

5.  The criteria for service connection for a nervous system disorder are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of February 2004, June 2004, April 2007, December 2010, March 2011 and October 2012 letters which informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  VA is not aware, and the Veteran has not alleged, the existence of any additional outstanding pertinent records.  

The Veteran was afforded several VA medical examinations and opinions, most recently in October 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

As to asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the Court and General Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, Chapter 2, Section C (December 13, 2005).

 In this regard, the M21-1 MR provides the following non- exclusive list of asbestos related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (e).

a. Chronic fatigue

The Veteran seeks service connection for a chronic fatigue disorder.  He contends such a disorder was incurred as the result of exposure to asbestos, chemical waste, chemical fumes, and other environmental hazards while serving aboard a naval vessel which was undergoing refurbishment.  In the alternative, he contends a current fatigue disorder as the result of a service-connected disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a chronic fatigue disorder.  First, the Board concludes that such a disorder was not incurred in service.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a disability characterized by chronic fatigue.  He was afforded a service separation examination in April 1984.  At that time, he was without any reported fatigue-related disabilities.  When the Veteran was examined for service re-entry in November 1986, he denied any history of chronic fatigue syndrome or a fatigue-related disorder, and objective medical evaluation did not indicate any abnormalities.  Moreover, the Veteran did not report or seek treatment for a fatigue-related disorder until many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board must conclude that such a disorder was not incurred therein.  

The Veteran was afforded a VA medical examination in October 2014.  According to the medical examination report and opinion statement, a VA examiner concluded the Veteran did not have a current diagnosis of chronic fatigue syndrome or any other fatigue-related disease or syndrome.  While he did report chronic fatigue, he did not meet the other criteria, such as sore throat, tender cervical or axillary nodes, or unexplained muscle or multi-joint pain which would support a diagnosis of chronic fatigue syndrome.  Moreover, the Veteran's fatigue was not of sufficient severity to incapacitate him or restrict routine activities.  The VA examiner further opined that even if a current diagnosis of chronic fatigue syndrome was established, this disorder was not known to be caused by asbestos or any other sort of in-service environmental exposure.  

A current disorder is central to any claim for service connection.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  In the present case, the record before the Board does not reflect a diagnosis of chronic fatigue syndrome or a related disorder, as alleged by the Veteran.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a chronic fatigue disorder.  Brammer, 3 Vet. App. at 225.  

In so deciding, the Board notes that the Veteran's voluminous private and outpatient treatment records reflect numerous diagnoses of chronic fatigue syndrome.  These appear to be based, however, on the Veteran's own self-reported diagnoses, and not on an objective and independent evaluation of his medical condition.  A medical diagnosis or opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When a physician both reviewed the Veteran's medical history and conducted an objective clinical evaluation in October 2014, that physician determined that a current diagnosis of chronic fatigue syndrome was not warranted.  Thus, the Board concludes that the competent evidence of record is against a current diagnosis of chronic fatigue syndrome or a chronic fatigue-related disorder.  

The Veteran himself asserts that he has chronic fatigue syndrome or a disability characterized by chronic fatigue.  The Board finds that the Veteran is competent to report such symptoms as fatigue but is not competent to diagnosis an underlying disability, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis of chronic fatigue syndrome or a similar disability because, while the Veteran is competent to report such observable symptomatology as fatigue, he is not competent to diagnosis an underlying fatigue-related disorder .  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as fatigue, but this is merely a symptom, not a diagnosis.  In light of the lack of clinical findings on VA medical examination and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a fatigue-related disability are less probative than the VA medical examination report and the other evidence of record.  

The Board is aware of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  The Board finds the present case distinguishable from Romanowsky, however.  As noted above, the preponderance of the competent evidence is against the claim, as a VA physician determined, after reviewing the totality of the record, that a diagnosis of chronic fatigue syndrome or any fatigue-related disorder was not warranted.  Moreover, even were a current diagnosis of a fatigue-related disorder conceded, such a diagnosis was first rendered many years after service, as already noted above.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome or a chronic fatigue-related disability, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Castleman's disease, also claimed as a neck tumor

The Veteran seeks service connection for a neck tumor, diagnosed as Castleman's disease.  He contends such a disorder was incurred during service.  Specifically, he contends he was exposed to asbestos, chemical waste, chemical fumes, and other environmental hazards while serving aboard a naval vessel which was undergoing refurbishment.  In the alternative, he contends Castleman's disease is the result of a service-connected disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an award of service connection for a thyroid disorder.  Considering first whether such a disorder was incurred in service, the Veteran's service treatment records are silent for any diagnosis of or treatment for Castleman's disease or any sort of tumor of the neck.  The Veteran was afforded a service separation examination in April 1984.  At that time, he was without any abnormality growths or glandular abnormalities.  When the Veteran was examined for service re-entry in November 1986, he denied any history of any abnormality growths or related disorders, and objective medical evaluation did not indicate any abnormal growths or swelling of the glands.  

The Veteran was first diagnosed with swelling of the neck region in 1999.  A biopsy was performed in March 1999, at which time Castleman's disease was diagnosed.  He was also found to have a thyroid disorder at that time.  The growth in his neck was surgically excised, with no recurrence.  Thus, the first diagnosis of this disorder came many years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board must conclude that Castleman's disease did not have its onset in service and did not become chronic during that time or within a year thereafter.  

The Board must also consider whether Castleman's disease is related to an in-service disease or injury, to include the exposure to environmental toxins as claimed by the Veteran.  In an October 2014 medical examination report and opinion statement, a VA examiner stated the Veteran had a history of Castleman's disease, which manifested as an enlarged lymph node.  This lump was excised at a private hospital in 2004, and a biopsy determined Castleman's disease was the cause, according to the examiner.  Since that time, the Veteran has not had a recurrence of Castleman's disease or any other disorder resulting in a tumor of the neck or a lymph node.  He has not shown any evidence of lymphoma.  The VA examiner opined that while the etiology of this disorder was not specifically known to the medical community, it was not known to be caused or aggravated by asbestos or any other sort of in-service environmental exposure, or the Veteran's obesity.  As a VA physician opined that the Veteran's Castleman's disease was not incurred in service and was unrelated to any disease or injury incurred therein, as well as any current service-connected disability, service connection for Castleman's disease must be denied.  

The Veteran asserts that Castleman's disease had its onset in service or is related an incident of service.  The Board finds that the Veteran is competent to report such symptoms as growth of a skin tumor, but is not competent to diagnosis an underlying disability or establish the etiology thereof, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis or etiology of Castleman's disease because, while the Veteran is competent to report observable symptomatology, he is not competent to diagnosis an underlying disorder of the internal gland or organs.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for Castleman's disease, claimed as a neck tumor, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




c. Thyroid gland disorder

The Veteran seeks service connection for a disorder of the thyroid gland.  He contends such a disorder was incurred during service.  Specifically, he contends he was exposed to asbestos, chemical waste, chemical fumes, and other environmental hazards while serving aboard a naval vessel which was undergoing refurbishment during service.  In the alternative, he contends a current thyroid disorder is the result of a service-connected disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an award of service connection for a thyroid disorder.  Considering first whether such a disorder was incurred in service, the Veteran's service treatment records are silent for any diagnosis of or treatment for a thyroid disorder.  He was afforded a service separation examination in April 1984, at which time no glandular abnormalities were noted, to include any abnormalities of the endocrine system.  When the Veteran was examined for service re-entry in November 1986, he denied any history of a thyroid or other glandular disorder, and all clinical tests were within normal limits.  By the Veteran's own admission, he was not diagnosed with a thyroid disorder until approximately 1995, several years after his last period of active duty service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board must conclude that a thyroid disorder did not have its onset in service and did not become chronic during that time or within a year thereafter.  

The Board must also consider whether a current thyroid disorder is related to an in-service disease or injury, to include the exposure to environmental toxins as claimed by the Veteran.  In an October 2014 medical examination report and opinion statement, a VA examiner stated the Veteran had a current diagnosis of a thyroid gland disorder, autoimmune thyroiditis.  The VA examiner opined, however, that this disorder was not caused or aggravated by asbestos or any other sort of in-service environmental exposure, or the Veteran's obesity.  A VA physician noted that the Veteran was obese for approximately 30 years before a thyroid disorder was noted, suggesting obesity did not cause or aggravate a thyroid disorder.  Additionally, the Veteran's thyroid was tested at the time he initially became obese, and was within normal limits, indicating the Veteran's obesity was not an early symptom of his thyroid disorder, such that onset prior to 1995 was established.  As a VA physician opined that the Veteran's current thyroid disorder was not incurred in service and was unrelated to any disease or injury incurred therein, as well as any current service-connected disability, service connection for a thyroid disorder must be denied.  

The Veteran asserts that his thyroid disorder had its onset in service or is related an incident of service.  The Board finds that the Veteran is competent to report such glandular symptoms as weight gain and localized swelling, but is not competent to diagnosis an underlying disability or establish the etiology thereof, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis or etiology of a current endocrine disability because, while the Veteran is competent to report observable symptomatology, he is not competent to diagnosis an underlying disorder of the internal gland or organs.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a thyroid disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Diabetes mellitus

The Veteran alleges his diabetes results from a service-connected disability.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) ; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  In an October 2014 medical examination report and opinion statement, a VA physician confirmed a current diagnosis of diabetes mellitus.  The examiner further stated the Veteran's obesity "increases the risk of" diabetes.  

Affording the Veteran the benefit of the doubt pursuant to 38 U.S.C.A. § 5107 and in light of any contrary evidence or supervening cause, the Board concludes the Veteran's diabetes is the result of his service-connected obesity.  As such, service connection for diabetes is granted.  



e. Nervous system disorder

The Veteran seeks service connection for a nervous system disorder and specifically argues it was incurred as the result of exposure to asbestos, chemical waste, chemical fumes and other environmental hazards he was exposed to during service.  The October 2014 VA examination of the peripheral nerves concluded that the Veteran had diabetic peripheral neuropathy.  VA outpatient treatment records also reflect the peripheral neuropathy may be related to diabetes.  For example, a September 2009 VA treatment record concluded with the assessment of diabetes mellitus complicated by peripheral neuropathy confirmed by EMG.  Affording the Veteran the benefit of the doubt, the Board concludes the current peripheral neuropathy is the result of his service-connected diabetes.  Accordingly, service connection for peripheral neuropathy is granted. 


ORDER

Service connection for a chronic fatigue disability is denied.  

Service connection for Castleman's disease is denied.  

Service connection for a thyroid disorder is denied.  

Service connection for diabetes mellitus is granted.  

Service connection for peripheral neuropathy is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


